DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 29 July 2022.  Claims 1-26 are currently under consideration.  The Office acknowledges the amendments to claims 1-15, 17-22, and 24-26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Laszczak et al. (U.S. Pub. No. 2021/0113356 A1; hereinafter known as “Laszczak”), in view of Brandstatter et al. (U.S. Pub. No. 2021/0186718 A1; hereinafter known as “Brandstatter”).
Regarding claim 1, Laszczak discloses a prosthetic device (Abstract; Figs. 1A-D), comprising: a flexible interface 14 fabricated from a flexible, elastomeric polymeric material and configured to conform to a residual limb of a user ([0002]; [0068]-[0069]; [0108]-[0109]), a prosthetic socket 1 comprising an outer shell more rigid than the flexible interface and positioned external to at least a portion of the flexible interface ([0066]), wherein the flexible interface is further configured to conform to an internal wall of a shell of the prosthetic socket ([0002]; [0068]-[0069]; [0108]-[0109]; the material is capable of such and this is also the construction of the device), a connector attached to the prosthetic socket to connect to a prosthesis ([0002]; attachment for attaching a prosthetic device to the socket; [0197]; [0315]; [0320]; [0325]; [0330]; [0335]; [0340]; [0345]); one or more vibrators connected to the flexible interface to impart vibration to the residual limb ([0310]; [0313]); and electronic circuitry ([0161]-[0165]).  Laszczak fails to disclose that the one or more vibrators are embedded within the flexible interface, as well as that the electronic circuitry is in operative communication with the one or more vibrators to control operation thereof to effect vibrational therapy.  Brandstatter discloses a prosthetic device (Abstract) comprising a prosthetic socket (Fig. 5) having a flexible interface fabricated from a flexible, elastomeric polymeric material and one or more vibrators embedded within the flexible interface ([0016]; [0040]-[0041]; [0070]-[0071]; [0095]-[0096]), as well as electronic circuitry in operative communication with the one or more vibrators to control operation thereof to effect vibrational therapy ([0025]-[0028]; [0057]), in order to provide comfortable and controllable vibrational stimulation and therapy while protecting the vibrators ([0001]; [0040]; [0071]; [0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Laszczak with embedded vibrators and electronic control circuitry, as taught by Brandstatter, in order to provide comfortable and controllable vibrational stimulation and therapy while protecting the vibrators.
Regarding claim 2, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that a plurality of vibrators are embedded within the flexible interface ([0016]; [0040]-[0041]; [0070]-[0071]; [0093];  [0095]-[0096]).
Regarding claim 3, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and further discloses that the flexible, elastomeric polymeric material comprises a silicone or a polyurethane (Laszczak: [0002], [0068], [0108]-[0109]; Brandstatter: [0071]).
Regarding claim 4, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and further discloses that the flexible, elastomeric polymeric material is a silicone (Laszczak: [0002], [0068], [0108]-[0109]; Brandstatter: [0071]).
Regarding claim 5, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the electronic circuitry comprises a control system comprising a processor system and a memory system in communicative connection with the processor system ([0025]-[0027]; [0086]).
Regarding claim 6, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the electronic circuitry is configured to communicate with a personal communication device including a control algorithm stored therein to control operation of the one or more vibrators ([0086]).
Regarding claim 7, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the one or more vibrators have a profile no greater than the thickness of the flexible interface ([0016]; [0040]-[0041]; [0070]-[0071]; [0095]-[0096]; e.g., the vibrators are embedded within/surrounded by the flexible interface, so their profile is less than the thickness of the interface).
Regarding claim 9, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the one or more vibrators comprise one or more vibrational motors ([0032]; [0036]).
Regarding claim 12, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Laszczak further discloses one or more sensors in operative connection with the electronic circuitry to measure at least one of a parameter of the user, an environmental parameter, or an operational parameter of the one or more vibrators ([0046]; [0149]-[0150]; [0157]-[0158]).
Regarding claim 13, Laszczak discloses a method capable of providing vibrational therapy to a user (Abstract), comprising: placing a flexible interface 14 configured to conform to a residual limb of a user in operative connection with the user’s residual limb ([0002]; [0069]), the flexible interface having one or more vibrators in operative connection with the flexible interface to impart vibrational energy to the residual limb ([0310]; [0313]), providing a prosthetic socket 1 comprising an outer shell more rigid than the flexible interface and positioned external to at least a portion of the flexible interface ([0066]), the prosthetic socket having a connector for a prosthesis attached thereto ([0002]; attachment for attaching a prosthetic device to the socket; [0197]; [0315]; [0320]; [0325]; [0330]; [0335]; [0340]; [0345]); and imparting vibration to the residual limb via the one or more vibrators ([0310]; [0313]).  Laszczak fails to disclose effecting vibrational therapy with the one or more vibrators.  Brandstatter discloses a method of providing vibrational therapy to a user (Abstract) comprising providing a prosthetic socket (Fig. 5) having a flexible interface and one or more vibrators ([0016]; [0040]-[0041]; [0070]-[0071]; [0095]-[0096]), as well as electronic circuitry in operative communication with the one or more vibrators to control operation thereof to effect vibrational therapy ([0025]-[0028]; [0057]), in order to provide comfortable and controllable vibrational stimulation and therapy while protecting the vibrators ([0001]; [0040]; [0071]; [0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Laszczak with embedded vibrators and electronic control circuitry, as taught by Brandstatter, in order to provide comfortable and controllable vibrational stimulation and therapy while protecting the vibrators.
Regarding claims 14 and 15, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the one or more vibrators are incorporated within and embedded within the flexible interface ([0016]; [0040]-[0041]; [0070]-[0071]; [0095]-[0096]).
Regarding claim 16, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and further discloses that the flexible interface is fabricated from a flexible, elastomeric polymeric material (Laszczak: [0002], [0068]-[0069], [0108]-[0109]; Brandstatter: [0016], [0040]-[0041], [0070]-[0071], [0095]-[0096]).
Regarding claim 17, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses providing an electronic circuitry in operative connection with the one or more vibrators to control operation thereof ([0025]-[0028]; [0057]).
Regarding claim 18, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the electronic circuitry is configured to communicate with a personal communication device including a control algorithm stored therein to control operation of the one or more vibrators ([0086]).
Regarding claim 19, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the one or more vibrators have a profile no greater than the thickness of the flexible interface ([0016]; [0040]-[0041]; [0070]-[0071]; [0095]-[0096]; e.g., the vibrators are embedded within/surrounded by the flexible interface, so their profile is less than the thickness of the interface).
Regarding claim 21, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Brandstatter further discloses that the one or more vibrators comprise one or more vibrational motors ([0032]; [0036]).
Regarding claim 23, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and further discloses that the flexible interface is fabricated from silicone (Laszczak: [0002], [0068], [0108]-[0109]; Brandstatter: [0071]).
Regarding claim 24, the combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and Laszczak further discloses providing one or more sensors in operative connection with the electronic circuitry to measure at least one of a parameter of the user, an environmental parameter, or an operational parameter of the one or more vibrators ([0046]; [0149]-[0150]; [0157]-[0158]).
Regarding claim 25, Laszczak discloses a flexible interface 14 for use with a prosthetic device (Abstract; Figs. 1A-D), comprising: one or more vibrators connected to the flexible interface to impart vibration to a residual limb of a user ([0310]; [0313]), the flexible interface 14 being formed from a flexible, elastomeric polymeric material and having a conformation to conform to the residual limb ([0002]; [0068]-[0069]; [0108]-[0109]) and to an internal wall of a shell of a prosthetic socket 1 of the prosthetic device which is more rigid than the flexible interface and positioned external to at least a portion of the flexible interface ([0066]; the flexible interface material is capable of such and this is also the construction of the device; [0002]; [0068]-[0069]; [0108]-[0109]).   Laszczak fails to disclose that the one or more vibrators are embedded within the flexible interface.  Brandstatter discloses a prosthetic device (Abstract) comprising a prosthetic socket (Fig. 5) having a flexible interface fabricated from a flexible, elastomeric polymeric material and one or more vibrators embedded within the flexible interface ([0016]; [0040]-[0041]; [0070]-[0071]; [0095]-[0096]), as well as electronic circuitry in operative communication with the one or more vibrators to control operation thereof to effect vibrational therapy ([0025]-[0028]; [0057]), in order to provide comfortable and controllable vibrational stimulation and therapy while protecting the vibrators ([0001]; [0040]; [0071]; [0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Laszczak with embedded vibrators and electronic control circuitry, as taught by Brandstatter, in order to provide comfortable and controllable vibrational stimulation and therapy while protecting the vibrators.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laszczak and Brandstatter as applied to claims 4 and 16 above, and further in view of Laghi et al. (U.S. Pub. No. 2017/0354367 A1; hereinafter known as “Laghi”).  The combination of Laszczak and Brandstatter discloses the invention as claimed, see rejection supra, and further discloses that the one or more vibrators have a profile no greater than the thickness of the flexible interface (see rejection of claims 7 and 19).  The combination of Laszczak and Brandstatter fails to expressly disclose that the one or more vibrational devices have a profile no greater than approximately 6 mm.  Laghi discloses a similar device (Abstract; Fig. 9) comprising a flexible interface 35 with a thickness profile no greater than approximately 6 mm in order to provide cushioning and reduce shear forces ([0009]; [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laszczak and Brandstatter with the dimensions taught by Laghi in order to provide cushioning and reduce shear forces. Since the one or more vibrational devices fit within the thickness of the flexible interface, they too will have a profile no greater than approximately 6 mm.

Allowable Subject Matter
Claims 10, 11, and 22 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and the indication of allowable subject matter: as detailed in the previous Office action regarding claims 10 and 22, none of the prior art of record teaches or reasonably suggests such vibrational pads wirelessly coupled to an exterior energy source in combination with such a prosthetic device.  Regarding claim 26, none of the prior art of record teaches or reasonably suggests vibrators for imparting vibration to a residual limb, wherein the vibrators are molded within a flexible, elastomeric polymeric material as part of a flexible interface that conforms to a residual limb and to a more rigid internal wall of a shell of a prosthetic socket of a prosthetic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive in light of the amendments.  The interpretation under 112(f) has been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new grounds of rejection do not rely on the challenged combination of Laszczak and Idris.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791